EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Morey Wildes (Reg No 36,968) on 03/23/2021.

The application has been amended as follows: 
IN THE ABSTRACT:
-- An electrical system comprises at least one high-voltage battery, at least one DC link capacitor and at least two power relays, whereby one power relay is arranged between a positive connector of the high-voltage battery and the DC link capacitor, while the other power relay is arranged between a negative connector of the high-voltage battery and the DC link capacitor, whereby the electrical system has a galvanically isolated DC/DC converter that is connected to a voltage source in the electrical system, whereby the DC/DC converter is configured such that it can transmit electric energy to a high-voltage side with the DC link .

IN THE CLAIMS:
1. (Currently Amended) An electrical system comprising: 
at least one high-voltage battery; 
at least one DC link capacitor; [[(2)]] and 

a first power relay arranged between a positive connector of the at least one high-voltage battery and the at least one DC link capacitor, and 
a second power relay arranged between a negative connector of the at least one high-voltage battery and the at least one DC link capacitor; 
at least one DC link capacitor in order to pre-charge the at least one DC link capacitor; and 
a diagnostic device configured to test the 
a first voltage sensor arranged in parallel to the at least one high-voltage battery, 
a second voltage sensor arranged in parallel to the at least one DC link capacitor,

a third voltage sensor arranged in parallel to the first power relay,
a fourth voltage sensor arranged in parallel to the second power relay,
a fifth voltage sensor arranged between the positive connector of the at least one high-voltage battery and the negative connector of the at least one DC link capacitor, and 
a sixth voltage sensor [[is]] arranged between the negative connector of the at least one high-voltage battery and a connector between the first power relay and the positive connector of the at least one DC link capacitor.

at least one DC link capacitor, wherein a connector for the sixth voltage sensor is situated between the first power relay and the fuse.

3. (Currently Amended) An electrical system, comprising: 
at least one high-voltage battery; 
at least one DC link capacitor; 

a first power relay situated between a positive connector of the at least one high-voltage battery and the at least one DC link capacitor and 
a second power relay arranged between a negative connector of the at least one high-voltage battery and the at least one DC link capacitor; 
a galvanically isolated DC/DC converter that is connected to a voltage source in the electrical system, whereby the DC/DC converter is configured to  transmit electric energy to a high-voltage side with the at least one DC link capacitor in order to pre-charge the at least one DC link capacitor; and 
a diagnostic device configured to test the 
at least one high-voltage battery, 
at least one switchable source of energy, and 
a plurality of switches connected to at least one of the two power relays to diagnose the functionality of the two power relays.

4. (Currently Amended) The electrical system according to claim 3, further comprising: 
a series circuit which includes a first resistor connected in series to the at least one switchable source of energy, which is configured as a voltage source 
a second resistor and a voltage sensor arranged in parallel to the series circuit,
wherein the plurality of switches includes: 
a first switch situated between the positive connector of the at least one high-voltage battery and a positive connector of the switchable voltage source, 
a second switch situated between the positive connector of the switchable voltage source and the negative connector of the at least one DC link capacitor, 
a third switch situated between the negative connector of the switchable voltage source and the negative connector of the at least one high-voltage battery, 
at least one DC link capacitor, and 
a fifth switch connected in series to a third resistor parallel to a fuse that is situated between the connecting point for the fourth switch and the positive connector of the at least one DC link capacitor.

5. (Currently Amended) The electrical system according to claim 3, wherein the switchable source of energy is configured as a current source to which a voltage sensor is arranged in parallel, the plurality of switches including:
a first switch situated between the positive connector of the at least one high-voltage battery and a positive connector of the switchable current source, 
a second switch situated between the positive connector of the switchable current source and a negative connector of the at least one DC link capacitor, 
a third switch situated between the negative connector of the switchable current source and a negative connector of the at least one high-voltage battery, 
a fourth switch [[is]] situated between the negative connector of the switchable current source and a connecting point between the first power relay and a positive connector of the at least one DC link capacitor, 
at least one DC link capacitor.

6. (Currently Amended) The electrical system according to claim 3, wherein the switchable source of energy is the at least one high-voltage battery, the electrical system further comprising: 
the plurality of switches including: 
a first switch and a second switch arranged in parallel to the first power relay
a third switch and a fourth switch arranged in parallel to the second power relay 

a fifth switch connected in series with a second resistor, wherein the fifth switch and the second resistor are arranged in parallel to the first power relay at the positive connector of the at least one high-voltage battery, 
at least one high-voltage battery, 
a seventh switch that is connected in series to a fourth resistor[[,]]; 
a voltage sensor connected in parallel with a first resistor, wherein the voltage sensor and first resistor are arranged between a first center tap between the first and second switches and between a second center tap between the third and fourth switches, wherein 
the seventh switch and the fourth resistor are arranged between the first center tap and a positive connector of the at least one DC link capacitor.

Claim 7. (Cancelled)
Claim 8. (Cancelled)
Claim 9. (Cancelled)


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

a diagnostic device configured to test the at least two power relays the, whereby the diagnostic device has switchable voltage sensors, whereby the switchable voltage sensors include: 
“a first voltage sensor arranged in parallel to the at least one high-voltage battery, 
a second voltage sensor arranged in parallel to the at least one DC link capacitor,
a third voltage sensor arranged in parallel to the first power relay,
a fourth voltage sensor arranged in parallel to the second power relay,
a fifth voltage sensor arranged between the positive connector of the at least one high-voltage battery and the negative connector of the at least one DC link capacitor, and 
a sixth voltage sensor arranged between the negative connector of the at least one high-voltage battery and a connector between the first power relay and the positive connector of the at least one DC link capacitor” in combination with the other limitations of the claim.
Claim 2 is allowed as depending on Claim 1.


Fleischer (DE 102015209081) in Figure 1 teaches DC/DC converter 4 connected to a high-voltage side HVS with the DC link capacitor 5.
Oishi (US 2020/0220348) teaches in Figure 3 a third and fourth voltage sensor c1 and c3 in parallel to the at least two power relays a1 and a3.
Park (US 2015/0115972) in Figure 3 teaches a fifth voltage sensor V1 arranged between the positive connector 11 of the high-voltage battery and the negative connector 22 of the DC link capacitor. 
Ichikawa (US 2013/0307471) in Figure 2 teaches switchable voltage sensor 186.

The combination of the five above references to reject Claim 1 would constitute piecemeal examination as there would not be sufficient motivation to combine so many references. (See MPEP 707.07(g))

Regarding Claim 3, the prior art of record fails to teach or suggest singly or in combination an electrical system, comprising:
“a diagnostic device configured to test the at least two power relays, whereby the diagnostic device includes 

at least one switchable source of energy, and 
a plurality of switches connected to at least one of the two power relays to diagnose the functionality of the two power relays” in combination with the other limitations of the claim.
Claims 4-6 are allowed as depending on Claim 3.

Wang (CN 105137336) teaches in Fig 1 the battery, capacitor C, power relays K+ & K-, the first voltage sensor V1, the second voltage sensor V3 and the sixth voltage sensor V2.
Fleischer (DE 102015209081) in Figure 1 teaches DC/DC converter 4 connected to a high-voltage side HVS with the DC link capacitor 5.
Oishi (US 2020/0220348) teaches in Figure 3 a third and fourth voltage sensor c1 and c3 in parallel to the at least two power relays a1 and a3.
Cheng (CN 204903702) teaches a switchable voltage sensor V & K4 arranged in parallel to high-voltage battery DC.
Yun (US 2008/0048621) in Figure 1 teaches a switchable source of energy 1110 and 1130.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        03/23/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866